                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

GORDON LAKEITH GAMBLE,

       Plaintiff,

v.                                                         Case No: 6:15-cv-214-Orl-GJK

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                         ORDER
       This case comes before the Court sua sponte. The attachments to Plaintiff’s

counsel’s motion for authorization to charge a reasonable attorney’s fee contain the

names of minors (Doc. 29-3 at 2, 6; Doc. 29-4 at 2, 6; Doc. 29-5 at 2, 6). Unless a court

orders otherwise, an “electronic or paper filing with the court that contains ... the name

of an individual known to be a minor ... may include only ... the minor’s initials.” FED. R.

CIV. P. 5.2(a)(2), (3). The Court has not ordered otherwise and therefore, the motion

(Doc. 29) is STRICKEN and the Clerk shall REMOVE it from the docket.

       DONE and ORDERED in Orlando, Florida, on December 24, 2019.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties
